Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
 

Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 8/27/2020, which was received 9/28/2020. Acknowledgement is made to the amendment to claims 1,3, the cancelation of claims 2,5,7,8,11,12,17-33 and the addition of new claims 34-38.
                                Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,13,34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Esposito et al. (US PG PUB 20140056469) in view of Batabyal et al. (US PG PUB 20160239770).
                                       
In regards to claim 1, Esposito discloses a method comprising:
obtaining, by a computer-based system, a reference number from an electronic business document, wherein the reference number includes at least one of a vendor identifier or a client identifier (Esposito, para 0031, account number);
detecting, by the computer, a first event associated with the electronic business document (Esposito, para 0080, action criteria); wherein the first event represents a system notification;
triggering, by the computer, a first action to perform based on the detecting of the first event (Esposito, para 0081, validation criteria, see also para 0061 where actions are triggered criteria that is established for the document), but does not specifically mention communicating, by the computer, the system notification to an event listener. However, Batabyal teaches communicating, by the computer, the system notification to an event listener (Batabyal, para 0021, listening application is notified when the event is events (Batabyal, para 0021).
;
performing, by the computer, the first action (Esposito, para 0081, if criteria fails document is rejected);
determining, by the computer, a second event based on a performance of the first action (Esposito, para 0083, if document verification is satisfied then moves to next action);
creating, by the computer, an event flow including the first event and the second event (Esposito, para 0080-0081, rules are set to proceed to second event after the successful completion of first event);
searching, by the computer, data within the electronic business document and metadata about the electronic business document (Esposito, para 0031, metadata from the document is searched for and used to process the document); and
routing, by the computer and based on the searching, the electronic business document (Esposito, para 0031, document is routed based on actions preformed).

In regards to claim 3, the combination of Esposito and Batabyal teach wherein the first event represents at least one of a state of the electronic business document, an organizational change or a signature verification. (Esposito, para 0031, “the criteria may 

In regards to claim 13, the combination of Esposito and Batabyal teach wherein the electronic business document includes a priority such that multiple electronic business documents are processed in an order based on their respective priorities (Esposito, para 0080, documents are processed based on their priority).

In regards to claim 34, the combination of Esposito and Batabyal teach wherein the event is an historical data structure (Batabyal, para 0023, “analytics module 212 may learn from past handling of various events and state changes and also based on manual feedback to appropriately handle events”).

In regards to claim 35, the combination of Esposito and Batabyal teach communicating, by the computer, the system notification to an event listener, in response to the event being completed (Batabyal, process state of the vent is maintained).

In regards to claim 36, the combination of Esposito and Batabyal teach communicating, by the computer, the system notification to a plurality of event listeners (Batabyal, para 0021, a plurality of listeners are brokered by the system).

In regards to claim 37, the combination of Esposito and Batabyal teach communicating, by the computer, the system notification to a plurality of event listeners, wherein each of the plurality of event listeners perform processing procedures such that the plurality of event listeners perform parallel processing (Batabyal, para 0021, broker sends triggering event of a plurality of event listeners that process the event in concert with other listeners that were directed to address a particular event).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3,13 and 24-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
	Independent claim 1 would be allowable if the features of claim 38 were to be included the independent claim.

Discussion of most relevant art:

US Patents and PG-PUB
	(i) US Patent 10,031,729 to Totale et al. teaches “..the hidden components include functionality to initialize a custom UI action component and also include functionality to listen for various events (which may include Custom UI Action trigger events (described below)). Upon receiving a particular event, the hidden component may initiate execution of the corresponding custom UI action component (or more specifically initiate execution of the custom UI action source code (212), which may be in an executable format (e.g., a binary file). The hidden component may also include functionality to obtain inputs for the custom UI action component from one or more visible components and/or hidden components. The hidden component may also include functionality to provide the result of executing the custom UI action to an output target”. Totale, however, fails to render the application's above-mentioned limitations of claim 1 with claim 38 obvious.

 (ii) Alimadada teaches event based interaction using event listeners, Alimadada, however, fails to render the application's above-mentioned limitations of claim 1 with claim 38 obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).